     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 1 of 15 Page ID #:4180



    1
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11 SOCIALCOM, INC., REEVE                    Case No. 2:20-cv-4056-SB-AGR
     BENARON,
  12                                           ORDER GRANTING STIPULATED
                            Plaintiffs,        PROTECTIVE ORDER
  13
                vs.                            Removed from the Superior Court of
  14
     ARCH INSURANCE COMPANY; ACE               the County of Los Angeles
  15 AMERICAN INSURANCE COMPANY;               Case No. 20STCV12579
     INSPERITY, INC., AND DOES 1-25,
  16 inclusive,
                                               Case Filed: March 30, 2020
  17                           Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                              ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                  -1-            Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 2 of 15 Page ID #:4181



    1              The Court having reviewed the Stipulated Protective Order entered into by
    2 Plaintiffs SocialCom, Inc. and Reeve Benaron and Defendants Arch Insurance Company
    3 and ACE American Insurance Company (collectively, the “Parties”) and filed on January
    4 19, 2021 (“Stipulated Protective Order”), and good cause appearing, hereby orders as
    5 follows:
    6              The Parties’ Stipulated Protective Order is hereby GRANTED, and the Court
    7 enters the Parties’ Stipulated Protective Order in its entirety as follows:
    8
    9 1.           INTRODUCTION
  10               A.    PURPOSES AND LIMITATIONS
  11               Discovery in this action is likely to involve production of confidential, proprietary,
  12 or private information or items for which special protection from public disclosure and
  13 from use for any purpose other than prosecuting this litigation may be warranted.
  14 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
  15 Stipulated Protective Order. The parties acknowledge that this Order does not confer
  16 blanket protections on all disclosures or responses to discovery and that the protection it
  17 affords from public disclosure and use extends only to the limited information or items
  18 that are entitled to confidential treatment under the applicable legal principles. The parties
  19 further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
  20 Order does not entitle them to file confidential information or items under seal; Civil
  21 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
  22 will be applied when a party seeks permission from the court to file material under seal.
  23               B.    GOOD CAUSE STATEMENT
  24               This action is likely to involve confidential and/or proprietary information or items
  25 for which special protection from public disclosure and from use for any purpose other
  26 than prosecution of this action is warranted. Such confidential and/or proprietary
  27 information and items may consist of, among other things, information regarding
  28 confidential business practices such as the parties’ insurance underwriting processes,

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                               -2-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 3 of 15 Page ID #:4182



    1 pricing information or lists, financial information, and information implicating the
    2 privacy rights of third parties, information which is otherwise generally unavailable to the
    3 public, or which may be privileged or otherwise protected from disclosure under state or
    4 federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the
    5 flow of information, to facilitate the prompt resolution of disputes over confidentiality of
    6 discovery materials, to adequately protect information and items the parties are entitled to
    7 keep confidential, to ensure that the parties are permitted reasonable necessary uses of
    8 such material in preparation for and in the conduct of trial, to address their handling at the
    9 end of the litigation, and serve the ends of justice, a protective order for such information
  10 and items is justified in this matter. It is the intent of the parties that information and
  11 items will not be designated as confidential for tactical reasons and that nothing be so
  12 designated without a good faith belief that it has been maintained in a confidential, non-
  13 public manner, and there is good cause why it should not be part of the public record of
  14 this case.
  15
  16 2.            DEFINITIONS
  17               2.1   Action: the above-captioned pending federal lawsuit, styled SocialCom, Inc.
  18 v. Arch Insurance Company, Central District of California, Case No. 2:20-cv-4056-SB-
  19 AGR.
  20               2.2   Challenging Party: a Party or Non-Party that challenges the designation of
  21 information or items under this Order.
  22               2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
  23 is generated, stored or maintained) or tangible things that qualify for protection under
  24 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  25 Statement.
  26               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  27 support staff).
  28               2.5   Designating Party: a Party or Non-Party that designates information or

                                    ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -3-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 4 of 15 Page ID #:4183



    1 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
    2              2.6   Disclosure or Discovery Material: all items or information, regardless of the
    3 medium or manner in which it is generated, stored, or maintained (including, among other
    4 things, testimony, transcripts, and tangible things), that are produced or generated in
    5 disclosures or responses to discovery in this matter.
    6              2.7   Expert: a person with specialized knowledge or experience in a matter
    7 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
    8 expert witness or as a consultant in this Action.
    9              2.8   House Counsel: attorneys who are employees of a party to this Action.
  10 House Counsel does not include Outside Counsel of Record or any other outside counsel.
  11               2.9   Non-Party: any natural person, partnership, corporation, association, or
  12 other legal entity not named as a Party to this action.
  13               2.10 Outside Counsel of Record: attorneys who are not employees of a party to
  14 this Action but are retained to represent or advise a party to this Action and have
  15 appeared in this Action on behalf of that party or are affiliated with a law firm which has
  16 appeared on behalf of that party, and includes support staff.
  17               2.11 Party: the parties to this Action, Plaintiffs SocialCom, Inc. and Reeve
  18 Benaron and Defendants Arch Insurance Company and ACE American Insurance
  19 Company, including all of such parties’ officers, directors, employees, consultants,
  20 retained experts, and Outside Counsel of Record (and their support staffs).
  21               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  22 Discovery Material in this Action.
  23               2.13 Professional Vendors: persons or entities that provide litigation support
  24 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  25 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  26 their employees and subcontractors.
  27               2.14 Protected Material: any Disclosure or Discovery Material that is designated
  28 as “CONFIDENTIAL.”

                                    ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -4-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 5 of 15 Page ID #:4184



    1              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
    2 from a Producing Party.
    3
    4 3.           SCOPE
    5              The protections conferred by this Stipulation and Order cover not only Protected
    6 Material (as defined above), but also (1) any information copied or extracted from
    7 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
    8 Material; and (3) any testimony, conversations, or presentations by Parties or their
    9 Counsel that might reveal Protected Material.
  10               Any use of Protected Material at trial shall be governed by the orders of the trial
  11 judge. This Order does not govern the use of Protected Material at trial.
  12
  13 4.            DURATION
  14               Once a case proceeds to trial, all of the information and items that were designated
  15 as “CONFIDENTIAL” or maintained pursuant to this protective order becomes public
  16 and will be presumptively available to all members of the public, including the press,
  17 unless compelling reasons supported by specific factual findings to proceed otherwise are
  18 made to the trial judge in advance of the trial. See Kamakana v. City and County of
  19 Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing
  20 for sealing documents produced in discovery from “compelling reasons” standard when
  21 merits-related documents are part of court record). Accordingly, the terms of this
  22 protective order do not extend beyond the commencement of the trial.
  23               Even after final disposition of this litigation, the confidentiality obligations
  24 imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
  25 writing or a court order otherwise directs. Final disposition shall be deemed to be the later
  26 of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
  27 (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
  28 remands, trials, or reviews of this Action, including the time limits for filing any motions

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                               -5-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 6 of 15 Page ID #:4185



    1 or applications for extension of time pursuant to applicable law.
    2
    3 5.           DESIGNATING PROTECTED MATERIAL
    4              5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
    5 Party or Non-Party that designates information or items for protection under this Order
    6 must take care to limit any such designation to specific material that qualifies under the
    7 appropriate standards. The Designating Party must designate for protection only those
    8 parts of material, documents, items, or oral or written communications that qualify so that
    9 other portions of the material, documents, items, or communications for which protection
  10 is not warranted are not swept unjustifiably within the ambit of this Order.
  11               Mass, indiscriminate, or routinized designations are prohibited. Designations that
  12 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
  13 to unnecessarily encumber the case development process or to impose unnecessary
  14 expenses and burdens on other parties) may expose the Designating Party to sanctions. If
  15 it comes to a Designating Party’s attention that information or items that it designated for
  16 protection do not qualify for protection, that Designating Party must promptly notify all
  17 other Parties that it is withdrawing the inapplicable designation.
  18               5.2   Manner and Timing of Designations. Except as otherwise provided in this
  19 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
  20 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
  21 must be clearly so designated before the material is disclosed or produced.
  22               Designation in conformity with this Order requires:
  23                     (a)    for information in documentary form (e.g., paper or electronic
  24 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
  25 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  26 “CONFIDENTIAL legend”), to each page that contains Protected Material. If only a
  27 portion or portions of the material on a page qualifies for protection, the Producing Party
  28 also must clearly identify the protected portion(s) (e.g., by making appropriate markings

                                    ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -6-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 7 of 15 Page ID #:4186



    1 in the margins).
    2                    Party or Non-Party that makes original documents available for inspection
    3 need not designate them for protection until after the inspecting Party has indicated which
    4 documents it would like copied and produced. During the inspection and before the
    5 designation, all of the material made available for inspection shall be deemed
    6 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
    7 copied and produced, the Producing Party must determine which documents, or portions
    8 thereof, qualify for protection under this Order. Then, before producing the specified
    9 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
  10 that contains Protected Material. If only a portion or portions of the material on a page
  11 qualifies for protection, the Producing Party also must clearly identify the protected
  12 portion(s) (e.g., by making appropriate markings in the margins).
  13                     (b)    for testimony given in depositions that the Designating Party identify
  14 the Disclosure or Discovery Material on the record, before the close of the deposition all
  15 protected testimony.
  16                     (c)    for information produced in some form other than documentary and for
  17 any other tangible items, that the Producing Party affix in a prominent place on the exterior
  18 of the container or containers in which the information is stored the legend
  19 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
  20 the Producing Party, to the extent practicable, shall identify the protected portion(s).
  21               5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
  22 designate qualified information or items does not, standing alone, waive the Designating
  23 Party’s right to secure protection under this Order for such material. Upon timely
  24 correction of a designation, the Receiving Party must make reasonable efforts to assure
  25 that the material is treated in accordance with the provisions of this Order.
  26
  27 6.            CHALLENGING CONFIDENTIALITY DESIGNATIONS
  28               6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                               -7-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 8 of 15 Page ID #:4187



    1 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
    2              6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
    3 process under Local Rule 37.1 et seq.
    4              6.3   The burden of persuasion in any such challenge proceeding shall be on the
    5 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
    6 harass or impose unnecessary expenses and burdens on other parties) may expose the
    7 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
    8 the confidentiality designation, all parties shall continue to afford the material in question
    9 the level of protection to which it is entitled under the Producing Party’s designation until
  10 the Court rules on the challenge.
  11
  12 7.            ACCESS TO AND USE OF PROTECTED MATERIAL
  13               7.1   Basic Principles. A Receiving Party may use Protected Material that is
  14 disclosed or produced by another Party or by a Non-Party in connection with this Action
  15 only for prosecuting, defending, or attempting to settle this Action. Such Protected
  16 Material may be disclosed only to the categories of persons and under the conditions
  17 described in this Order. When the Action has been terminated, a Receiving Party must
  18 comply with the provisions of section 13 below (FINAL DISPOSITION).
  19               7.2   Disclosure of Protected Material. Unless otherwise ordered by the court or
  20 permitted in writing by the Designating Party, a Receiving Party may disclose Protected
  21 Material only to:
  22                     (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
  23 as employees of said Outside Counsel of Record to whom it is reasonably necessary to
  24 disclose the Protected Material for this Action;
  25                     (b)   the officers, directors, and employees (including House Counsel) of the
  26 Receiving Party to whom disclosure is reasonably necessary for this Action;
  27 ///
  28 ///

                                    ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -8-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
     Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 9 of 15 Page ID #:4188



    1              (c)   Experts (as defined in this Order) of the Receiving Party to whom
    2 disclosure is reasonably necessary for this Action and who have signed the
    3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4              (d)   the court and its personnel;
    5              (e)   court reporters and their staff;
    6              (f)   professional jury or trial consultants, mock jurors, and Professional
    7 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
    8 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9              (g)   the author or recipient of a document containing the Protected Material
  10 or a custodian or other person who otherwise possessed or knew the information contained
  11 in the Protected Material;
  12               (h)   stenographers engaged to transcribe depositions or hearings conducted
  13 in this action;
  14               (i)   during their depositions, witnesses, and attorneys for witnesses, in the
  15 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  16 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
  17 be permitted to keep any Protected Material unless they sign Exhibit A hereto, unless
  18 otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
  19 deposition testimony or exhibits to depositions that reveal Protected Material may be
  20 separately bound by the court reporter and may not be disclosed to anyone except as
  21 permitted under this Stipulated Protective Order;
  22               (j)   any other witness who a Party in good faith believes may be called to
  23 testify at trial or deposition in this Action or who otherwise have a genuine need to know
  24 the content of the Protected Material in connection with this Action, provided such person
  25 has first executed Exhibit A hereto;
  26               (k)   auditors, regulators, and reinsurers of a Party who, in the normal course
  27 of business, would have access to or to whom a party has a business obligation to provide
  28 such information in connection with this Action; and

                              ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                        -9-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
    Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 10 of 15 Page ID #:4189



    1                    (l)    any mediator or settlement officer, and their supporting personnel,
    2 mutually agreed upon by any of the parties engaged in settlement discussions.
    3
    4 8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
    5              OTHER LITIGATION
    6              If a Party is served with a subpoena or a court order issued in other litigation that
    7 compels disclosure of any Protected Material, that Party must, to the extent legally
    8 permissible:
    9                    (a)    promptly notify in writing the Designating Party. Such notification
  10 shall include a copy of the subpoena or court order; and
  11                     (b)    promptly notify in writing the party who caused the subpoena or order
  12 to issue in the other litigation that some or all of the material covered by the subpoena or
  13 order is subject to this Protective Order. Such notification shall include a copy of this
  14 Stipulated Protective Order.
  15               If the Designating Party timely seeks a protective order, the Party served with the
  16 subpoena or court order shall not produce any Protected Material before a determination
  17 by the court from which the subpoena or order issued, unless the Party has obtained the
  18 Designating Party’s permission. The Designating Party shall bear the burden and expense
  19 of seeking protection in that court of its Protected Material and nothing in these
  20 provisions should be construed as authorizing or encouraging a Receiving Party in this
  21 Action to disobey a lawful directive from another court.
  22
  23 9.            A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  24               IN THIS LITIGATION
  25               (a)   The terms of this Order are applicable to information or items produced by a
  26 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information or items
  27 produced by Non-Parties in connection with this litigation is protected by the remedies and
  28 relief provided by this Order. Nothing in these provisions should be construed as

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -10-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
    Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 11 of 15 Page ID #:4190



    1 prohibiting a Non-Party from seeking additional protections.
    2              (b)   In the event that a Party is required, by a valid discovery request, to produce
    3 a Non-Party’s Protected Material in its possession, and the Party is subject to an agreement
    4 with the Non-Party not to produce the Non-Party’s Protected Material, then the Party shall,
    5 to the extent legally permissible:
    6                    (1)    promptly notify in writing the Requesting Party and the Non-Party that
    7 some or all of the information or items requested are subject to a confidentiality agreement
    8 with a Non-Party;
    9                    (2)    promptly provide the Non-Party with a copy of the Stipulated
  10 Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
  11 description of the information or items requested; and
  12                     (3)    make the information or items requested available for inspection by the
  13 Non-Party, if requested.
  14               (c)   If the Non-Party fails to seek a protective order from this court within 14 days
  15 of receiving the notice and accompanying information, the Receiving Party may produce
  16 the Non-Party’s Protected Material responsive to the discovery request. If the Non-Party
  17 timely seeks a protective order, the Receiving Party shall not produce any of the Non-
  18 Party’s Protected Material before a determination by the court. Absent a court order to the
  19 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
  20 court of its Protected Material.
  21
  22 10.           UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  23               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  24 Protected Material to any person or in any circumstance not authorized under this
  25 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  26 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  27 all unauthorized copies of the Protected Material, (c) inform the person or persons to
  28 whom unauthorized disclosures were made of all the terms of this Order, and (d) request

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -11-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
    Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 12 of 15 Page ID #:4191



    1 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
    2 that is attached hereto as Exhibit A.
    3
    4 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    5              PROTECTED MATERIAL
    6              When a Producing Party gives notice to Receiving Parties that certain inadvertently
    7 produced material is subject to a claim of privilege or other protection, the obligations of
    8 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
    9 This provision is not intended to modify whatever procedure may be established in an e-
  10 discovery order that provides for production without prior privilege review. Pursuant to
  11 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
  12 effect of disclosure of a communication or information covered by the attorney-client
  13 privilege or work product protection, the parties may incorporate their agreement in the
  14 stipulated protective order submitted to the court.
  15
  16 12.           MISCELLANEOUS
  17               12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
  18 to seek its modification by the Court in the future.
  19               12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
  20 Order no Party waives any right it otherwise would have to object to disclosing or
  21 producing any information or item on any ground not addressed in this Stipulated
  22 Protective Order. Similarly, no Party waives any right to object on any ground to use in
  23 evidence of any of the material covered by this Protective Order.
  24               12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
  25 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
  26 under seal pursuant to a court order authorizing the sealing of the specific Protected
  27 Material at issue. If a Party's request to file Protected Material under seal is denied by the
  28 court, then the Receiving Party may file the information in the public record unless

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -12-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
    Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 13 of 15 Page ID #:4192



    1 otherwise instructed by the court.
    2
    3 13.          FINAL DISPOSITION
    4              After the final disposition of this Action, as defined in paragraph 4, within 60 days
    5 of a written request by the Designating Party, each Receiving Party must return all
    6 Protected Material to the Producing Party or destroy such material. As used in this
    7 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    8 summaries, and any other format reproducing or capturing any of the Protected Material.
    9 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
  10 a written certification to the Producing Party (and, if not the same person or entity, to the
  11 Designating Party) by the 60 day deadline that (1) identifies (by category, where
  12 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
  13 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
  14 any other format reproducing or capturing any of the Protected Material. Notwithstanding
  15 this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
  16 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
  17 deposition and trial exhibits, expert reports, attorney work product, and consultant and
  18 expert work product, even if such materials contain Protected Material. Additionally, the
  19 Parties shall be permitted to retain Protected Material as required by statute, regulation, or
  20 their document retention policy. Any such archival copies that contain or constitute
  21 Protected Material remain subject to this Protective Order as set forth in Section 4
  22 (DURATION).
  23 ///
  24 ///
  25 ///
  26 ///
  27 ///
  28 ///

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -13-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 14 of 15 Page ID #:4193
    Case 2:20-cv-04056-SB-AGR Document 72 Filed 01/22/21 Page 15 of 15 Page ID #:4194



    1                                               EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4              I,                                                      [print or type full name], of
    5                                                                         [print or type full address],
    6 declare under penalty of perjury that I have read in its entirety and understand the
    7 Stipulated Protective Order that was issued by the United States District Court for the
    8 Central District of California on                                   [date] in the case of
    9 SocialCom, Inc. v. Arch Insurance Company, Central District of California, Case No.
  10 2:20-cv-4056-SB-AGR. I agree to comply with and to be bound by all the terms of this
  11 Stipulated Protective Order and I understand and acknowledge that failure to so comply
  12 could expose me to sanctions and punishment in the nature of contempt. I solemnly
  13 promise that I will not disclose in any manner any information or item that is subject to
  14 this Stipulated Protective Order to any person or entity except in strict compliance with
  15 the provisions of this Order.
  16               I further agree to submit to the jurisdiction of the United States District Court for
  17 the Central District of California for the purpose of enforcing the terms of this Stipulated
  18 Protective Order, even if such enforcement proceedings occur after termination of this
  19 action. I hereby appoint                                                      [print or type full
  20 name] of                                                      [print or type full address and
  21 telephone number] as my California agent for service of process in connection with this
  22 action or any proceedings related to enforcement of this Stipulated Protective Order.
  23
  24 Date:
  25 City and State where sworn and signed:
  26 Printed name:
  27
  28 Signature:

                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                              -15-      Case No. 2:20-cv-4056-RGK-AGR
4833-5456-1752.1
